Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of May 18, 2021.  The rejections are stated below.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of payment system without significantly more. 

4.	In the instant case, claim 1 is directed to an apparatus.
Claim 1 is directed to the abstract idea of “payment system” which is grouped under Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations) in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 1 recites “a payment system comprising: a payment server comprising a first processor comprising hardware; and a terminal comprising a second processor comprising hardware, and a display, wherein the first processor is configured to cause the display to display a condition for renting a vehicle, the condition being set based on credit information on a plurality of payment methods registered in a wallet system”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
5.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “payment server comprising a first processor comprising hardware, terminal comprising a second processor comprising hardware, display, and wallet system” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of using rules forecasting trade orders; i.e. processing, applying a filter, and using a model to combine.  When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules in forecasting trade orders [processing, applying a filter, and using a model to combine data] using computer technology (e.g. “payment server comprising a first processor comprising hardware, terminal comprising a second processor comprising hardware, display, and wallet system”. Therefore, the use of 
Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 1-20 are directed to an abstract idea. Thus, the claims 1-20 are not patent-eligible.

Claim Rejections – 35 USC §112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Lack of Algorithm
8.	Claim 7 recites “the vehicle is configured to….” However, the specification does not provide details on what the limitation, “vehicle is configured” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I)

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 112, second paragraph or 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Relative Term
11.	Claim 5, 12, and 19 each recite " …providing a user having the terminal with a most advantageous condition.  The term "most advantageous condition" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Meunier [US Pub No. 2002/0186144 A1] in view of Van Os et al. [US Pub No. 2016/0358199 A1].

14.	Regarding claims 1, 8, and 15, Meunier discloses a payment system, non-transitory computer-readable recording medium, and payment server comprising: 

a terminal comprising a second processor comprising hardware (0156), and 
a display (0110), wherein 
the first processor is configured to cause the display to display a condition for renting a vehicle, the condition being set based on credit information (0233).
Meunier does not disclose however Van Os teaches a plurality of payment methods registered in a wallet system (Van Os 0410).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Meunier to include the teachings of Van Os.  The rationale to combine the teachings is a need for electronic devices with faster, more efficient methods and interfaces for linking accounts to an electronic device, selecting an account for use in a transaction, and transmitting account information in a transaction.

15.	Regarding claims 2, 9, and 16 Meunier in view of Van Os disclose wherein the condition includes a rentable vehicle class set based on the credit information (Meunier 0095, 0141, 0182, 0233).

16.	Regarding claims 3, 10, and 17 Meunier in view of Van Os disclose wherein the condition includes a vehicle rental fee set based on the credit information (Meunier 0233).

claims 4, 11, and 18 Meunier in view of Van Os disclose wherein the condition is set based on the credit information on any of the payment methods which a user inputs (Meunier 0233).

18.	Regarding claims 5, 12, and 19 Meunier in view of Van Os disclose wherein the first processor is configured to cause the display to display one of the payment methods providing a user having the terminal with a most advantageous condition, based on the credit information on the plurality of payment methods (Meunier 0233).

19.	Regarding claims 6, 13, and 20 Meunier in view of Van Os disclose wherein the condition is set based on a statistical value of scores calculated based on the credit information on the payment methods (Meunier 0233).

20.	Regarding claims 7 and 14, Meunier in view of Van Os disclose the payment system according to claim 1,  comprising a vehicle to be rented, wherein 
the first processor is configured to output, to the terminal, authentication information for unlocking a door of the vehicle (Meunier 0249, 0251), 
the terminal is configured to output, to the vehicle, the authentication information acquired from the first processor (Meunier 0249, 0251), and 
the vehicle is configured to determine whether the authentication information acquired from the terminal is appropriate authentication information (Meunier 0249, 0251), and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ERIC T WONG/Primary Examiner, Art Unit 3692